 Case 2:18-cr-00345-JFW Document 96 Filed 02/26/19 Page 1 of 4 Page ID #:726




        1       Craig H. Missakian(SBN 125202)
                crai cmlawpartners.com
       2        LA OFFICES OF CRAIG MISSAKIAN
                116 Club Road
        3       Pasadena, CA 91105
                Telephone: (818)802-9811
       4
                 Attorney for Defendant
                 J01111 SaTO BallaTl                                                       CLERK,U.S. DISTRICT COURT
        S


       6                                                                                         FEB 2 5 2019
        ~                                                                                 ENTRAL DISTRICT OF CALIFORNI
                                                                                                               oEPd      _
       8                                   UNITED STATES DISTRICT COUR _ Y
       9                                 CENTRAL DISTRICT OF CALIFORNIA
       10
                 United States of America,                              Case No. CR 18-345-JFW
       ll
                                   Plaintiff,
       12                                                           -            ]ORDER ON EX
                                                                         ARTS APPLICATION
       13
                           v.
       14
       1      ``=              ~
              Cahn Saco Balian,
       1~-      - ,~;
        ~,~    x
       i~~,   ~~" `_         Defendant.
~~j     ~,        .
              ~:~~_4J
               ~           f
       ~      ~~~
              ~
              ;:~ T
              ~., ~,
       C^-J    --c :..J
              i]
                          ..
       2~

       21

       22

       23

       24

       25

       26

       27

       28
                                                               _1
                                       DD(1DllC~Tl (1DTlL`D lITT ~V D A DTI A DDT T(` A TT(1hT
Case 2:18-cr-00345-JFW Document 96 Filed 02/26/19 Page 2 of 4 Page ID #:727




 1   Craig H. Missakian(SBN 125202)
     crai cmla artners.com                                      ~~~; ~-~
 2   LA OFFIC~S OF CRAIG MISSAKIAN
     1 16 Club Road
 3   Pasadena, CA 91105
     Telephone: (818)802-9811                   CLERK, U.S. DISTRICT COURT
 4
     Attorney for Defendant
 5   John Saro Balian                                 EB 2 ~ 2019
6                                                     DISTRICT OF CALIFORNIA


 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     United States of America,                Case No. CR 18-345-JFW
11
                   Plaintiff,
12
                                             PARTS APPLICATION N~
13
           v.
14

15
     John Saro Balian,
16

17                  Defendant.
18

19

20

21

22

23

24

25

26

27

28
                                       -1-

                     PROPOSED ORDER ON EX PARTS APPLICATION
Case 2:18-cr-00345-JFW Document 96 Filed 02/26/19 Page 3 of 4 Page ID #:728




 1         For good cause shown,IT IS HEREBY ORDERED THAT:
2,
           Defendant's ex parte application is granted as follows:(1)the Sentencing
3
     Position Paper of Defendant John Saro Balian, the accompanying Declaration of
4

5    Craig H. Missakian, and Defendant's Ex Parte Application are accepted for filing
6
     under seal;(2)E~ibits D,E, and F to the Declaration of Craig Missakian shall
7
     remain under seal and defendant shall file electronically by no later than February
8

9          2019 at 4:00 p.m. a redacted version of both the Sentencing Position Paper of

10   Defendant John Saro Balian and Declaration of Craig H. Missakian EITHER as
11
     marked in Exhibit A to Defendant's Ex Pate Application OR as indicated by the
12

13
     Court; and(3)Defendant may file a sentencing position paper that exceeds 25

14   pages.
15
     IT IS SO ORDERED.
16

17
                                                        ~~~~~._
18   DATE                                         ORABLE JOHN F. WALTER
                                                 ,ED STATES DISTRICT JUDGE
19

20   Presented by,

21
        ~~
22
     Craig H. Missakian
23   Attorney for Defendant
     John Saro Balian
24

25

26

27

28
                                             - 2-

                       PROPOSED ORDER ON EX PARTE APPLICATION
         Case 2:18-cr-00345-JFW Document 96 Filed 02/26/19 Page 4 of 4 Page ID #:729




                                                  PROOF OF SERVICE
     am over the age of 18 and not a party to this action. My business address is: 116 Club Road, Pasadena, CA 91105
                                                                                  EX PARTE APPLICATION
    A true and correct copy of the foregoing document entitled: PROPOSED]ORDER ON

    will be served or was served in the manner stated below:

           1. TO BE SERVED BY-THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
    General Orders, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
                         checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
    the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
    below: .




                                                                          ❑ Service information continued on attached page

           2. SERVED BY UNITED STATES MAIL:
    On (date)                    , I served the following persons and/or entities at the last known addresses by placing a true
    and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
    follows.




                                                                          ❑ Service information continued on attached page

    X      3. SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
    Pursuant to F.R.Civ.P. 5 on FEBRUARY 25, 2019, I served the following persons and/or entities by personal delivery,
    overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
    email as follows

    JEFFREY MITCHELL
    ASSISTANT UNITED STATES ATTORNEY
    U.S. ATTORNEY'S OFFICE, CENTRAL DISTRICT OF CALIFORNIA
    312 N. SPRING STREET, 13TH FLOOR
    LOS ANGELES, CA 90012

    (BY PERSONAL SERVICE)
j
                                                                          ❑ Service information continued on attached page




     declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



       2/25/19                 CRAIG H. MISSAKIAN                                                   --C~.
     Date                     Printed Name                                        Signatur
